852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Milton H. JUISTER, E. Ann Juister, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee
No. 88-1104
United States Court of Appeals, Sixth Circuit.
July 28, 1988.
ORDER

1
These pro se Michigan taxpayers appeal the tax court's decision of a deficiency resulting from their failure to report an alleged discharge of indebtedness as taxable income.  Included in petitioners' brief is a request for the appointment of counsel.


2
Upon consideration of petitioners' request, we agree that the assistance of counsel would aid presentation of their claims on appeal.  Recognizing the complexity of the issues presented, we encourage petitioners to seek the aid of counsel.  However, in the present case, we simply lack authority to appoint counsel for them.


3
Accordingly, the request for counsel is denied.


4
Additionally, in advance of oral argument, the parties are ORDERED to brief the issue of whether the early payment of a home mortgage constitutes taxable income as a discharge of a debt under the Internal Revenue Code.